*975ORDER
The mandate in case No. 00-16937 is recalled.
The panel has voted to deny the petition for rehearing in case No. 00-17071. Judges Hug and Nelson have recommended denial of the petition for rehearing en banc and Judge Hawkins has voted to deny the en banc petition.
The full court has been advised of the petition for rehearing en banc and no active judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.
The petition for rehearing and the petition for rehearing en banc are denied.
The Memorandum disposition filed on March 1, 2002 is withdrawn.